              Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 1 of 13



                                                              THE HONORABLE RONALD B. LEIGHTON
 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8

 9   MARK HOFFMAN, on behalf of himself and all
     others similarly situated,
10                                                        NO. 3:19‐cv‐05960‐RBL
                                    Plaintiff,            FIRST AMENDED COMPLAINT—CLASS
11
                                                          ACTION
12            vs.
                                                          DEMAND FOR JURY TRIAL
13   HEARING HELP EXPRESS, INC., TRIANGULAR
14   MEDIA CORP., and LEWIS LURIE,

15                                  Defendants.

16

17

18            Mark Hoffman, individually and on behalf of others similarly situated, alleges the

19   following against Defendant Hearing Help Express, Inc., Triangular Media Corp., and Lewis

20   Lurie.

21                                        I. NATURE OF ACTION
22            1.     From at least May through September 2019, Mark Hoffman received

23   telemarketing calls on his cellular phone placed by or on behalf of Hearing Help Express, Inc.

24   seeking to sell their hearing aid products to him.

25            2.     The calls were placed using an automatic telephone dialing system (“ATDS”) in

26   violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 1                                    www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 2 of 13




 1           3.      Triangular Media Corp., which is owned and operated by Lewis Lurie, initiated

 2   some of the telemarketing calls to Mr. Hoffman until June of 2019. Triangular initiated these

 3   calls itself or through a call center that it retained to place the calls.

 4           4.      After receiving the calls from Triangular, Mr. Hoffman received ATDS calls from

 5   Hearing Help Express, Inc. directly.

 6           5.      Mark Hoffman has not been a Hearing Help Express, Inc. customer at any time,

 7   and Mark Hoffman did not consent to receive calls from Hearing Help Express, Inc., Triangular

 8   Media Corp., Lewis Lurie or their agents. Mark Hoffman’s telephone number is listed on the

 9   Do Not Call registry maintained by the Federal Trade Commission and has been continuously

10   listed there since August 21, 2009.

11           6.      Plaintiff brings this class action for damages and other equitable and legal

12   remedies resulting from Defendants’ violations of the TCPA.

13                                     II. JURISDICTION AND VENUE

14           7.      This Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28
15   U.S.C. § 1331, because they present a federal question.
16           8.      This Court has personal jurisdiction over Hearing Help Express, Inc., Triangular
17   Media, and Mr. Lurie because they initiated the calls to Plaintiff’s cellular phone. Plaintiff’s
18   cellular phone uses a Washington area code and was, at all relevant times, located in
19   Washington.
20           9.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
21   part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.
22                                               III. PARTIES
23           10.     Plaintiff Mark Hoffman resides in Kitsap County, Washington.
24           11.     Defendant Hearing Help Express, Inc. is an Illinois corporation with
25   headquarters in Dekalb, Illinois.
26

27
                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 2                                        www.terrellmarshall.com
              Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 3 of 13




 1            12.    Defendant Triangular Media Corp. is a Florida corporation with its principal

 2   place of business in Florida. Triangular engages in telemarketing conduct in this district and

 3   others throughout the nation in order to market Hearing Help products.

 4            13.    Defendant Lewis Lurie is the owner and operator of Triangular Media.

 5            14.    Under the TCPA, an individual such as Mr. Lurie, may be personally liable for

 6   the acts alleged in this Complaint pursuant to 47 U.S.C. § 217 of the TCPA, which reads, inter

 7   alia:
              [T]he act, omission, or failure of any officer, agent, or other person acting for or
 8            employed by any common carrier or user, acting within the scope of his
 9            employment, shall in every case be also deemed to be the act, omission, or
              failure of such carrier or user as well as of that person.
10
     See 47. U.S.C. § 217 (emphasis added).
11
              15.    Mr. Lurie personally participated in the actions complained of by (a) selecting
12
     some of the phone numbers that would be called; (b) choosing any telemarketing call center
13
     that it might have used; and (c) personally authorizing the telemarketing conduct of Triangular
14
     Media.
15
                                        IV. FACTUAL ALLEGATIONS
16
     A.       Defendants made non‐emergency calls to the cellular phones of Plaintiff and other
17            consumers without their prior express written consent.
18
              16.    Plaintiff’s telephone number, (XXX) XXX‐9916, is assigned to a cellular
19
     telephone service.
20
              17.    Plaintiff has not been a Hearing Help Express, Inc. customer or subscriber at
21
     any time and never consented to receive calls from Hearing Help Express, Inc., Triangular
22
     Media, or Lewis Lurie.
23            18.    In May and June of 2019, the Plaintiff received at least seven telemarketing
24   calls from Triangular Media, or a call center they commissioned.
25            19.    These calls occurred on May 21, 22, 23, 24 and June 4, 13, 2019.
26            20.    All of the calls were made using the Caller ID (855) 255‐8148.
27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 3                                      www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 4 of 13




 1          21.     During the call on June 13, 2019, Plaintiff was transferred and a prerecorded

 2   message played. The prerecorded message played a series of recorded questions. Plaintiff

 3   wanted to know who had been calling him so he answered the questions. At the end of the

 4   message, a prerecorded question asked him if he agreed to receive automated calls about

 5   hearing aids. The recording did not identify who would be calling him about hearing aids.

 6   Plaintiff answered “no,” clearly indicating that he did not consent to receive calls.

 7          22.     On August 27, 2019, Hearing Help Express, Inc. called Plaintiff’s cellular phone

 8   from the telephone number (630) 403‐8617.

 9          23.     On August 29, 2019, Hearing Help Express, Inc. again called Plaintiff’s cellular

10   phone from the telephone number (630) 403‐8617.

11          24.     On September 4, 2019, Hearing Help Express, Inc. again called Plaintiff’s cellular

12   phone, this time from the telephone number (847) 748‐0828.

13          25.     The September 4, 2019 call that the Plaintiff received from Hearing Help

14   Express, Inc. began with a pause.

15          26.     During the calls that Plaintiff answered, an individual from Hearing Help

16   Express, Inc. promoted its hearing aid services and offered to sell them to the Plaintiff.

17          27.     Plaintiff was not interested and had not requested information regarding those

18   products.

19   B.     Defendants Used an ATDS.

20          28.     During at least the June 13, 2019 call, Triangular Media, or a call center it
21   retained, called Plaintiff’s cellular phone using an ATDS. Plaintiff noted a pause before being
22   connected to the call, which is characteristic of a call placed by an ATDS.

23          29.     Furthermore, Plaintiff called back the telephone number that called him during

24   all of the calls, Caller ID (855) 255‐8148, and received a message that stated, ““The number

25   you have dialed is not in service.” This is also indicative that an ATDS is used, as the call was

26   made using a “spoofed” (made up) Caller ID number.

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 4                                      www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 5 of 13




 1          30.     During the September 4, 2019 call, Hearing Help Express, Inc. called Plaintiff’s

 2   cellular phone using an ATDS. Plaintiff noted a pause before being connected to the call,

 3   which is characteristic of a call placed by an ATDS.

 4          31.     Hearing Help Express, Inc. is a division of IntriCon, with operations in the United

 5   States, Asia and Europe. The scale of Hearing Help Express, Inc.’s business requires that it and

 6   its agents use a sophisticated dialing system capable of storing phone numbers and dialing

 7   them automatically, as well as delivering messages without requiring the involvement of

 8   human agents.

 9          32.     The equipment used to call Plaintiff and others not only had the capacity to

10   store or produce telephone numbers to be called using a random or sequential number

11   generator, but was programmed to sequentially or randomly access stored telephone

12   numbers to automatically call such numbers for the calls that are the subject of this case. The

13   equipment generated, and then stored, a sequence of telephone numbers for calling, and

14   then automatically called those numbers. The calls were part of a campaign that made

15   numerous phone calls in a short period of time without human intervention.

16          33.     In August of 2019, a former employee left the following review of working at

17   Hearing Health Express, Inc. on the website GlassDoor, entitled “Boiler room telemarketing for

18   hearing aid sales”:

19          The outbound sales operation is run like a boiler room. Cheap leads are loaded
20          into a dialer….About 98% did not ask for information on hearing aids, so you spend
            most of your day wasting your time talking to people who don’t even have hearing
21          loss.
22
     See https://www.glassdoor.com/Reviews/Hearing‐Help‐Express‐Reviews‐E2608089.htm (Last
23   Visited September 24, 2019).
24
     C.     Hearing Help is Vicariously Liable for Triangular Media’s Calling Conduct.
25
            34.     Hearing Help hired Triangular Media to originate new business through
26
     telemarketing conduct.
27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 5                                    www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 6 of 13




 1           35.    Hearing Help accepted the benefits of Triangular Media’s illegal telemarketing

 2   by accepting leads called illegally and then attempting to sell Hearing Help’s good and services

 3   to them.

 4           36.    Hearing Help also had absolute control over whether, and under what

 5   circumstances, it would accept a lead.

 6           37.    Hearing Help knew (or reasonably should have known) that Triangular Media

 7   was violating the TCPA on its behalf and failed to take effective steps within its power to force

 8   Triangular to cease that conduct.

 9           38.    In fact, Triangular Media has previously settled allegations that it violated the

10   TCPA.

11   D.      Defendants’ TCPA violations injured Plaintiff.

12           39.    During the relevant period, Plaintiff has carried his cellular phone with him at
13   most times so that he can be available to family and friends.
14           40.    Defendants’ calls invaded Plaintiff’s privacy and intruded upon his right to
15   seclusion. The calls frustrated and upset Plaintiff by interrupting his daily life and wasting his
16   time.
17           41.    Defendants’ calls intruded upon and occupied the capacity of Plaintiff’s cellular
18   phone and depleted the battery of Plaintiff’s cellular phone. The calls temporarily seized and
19   trespassed upon Plaintiff’s use of his cellular phone, and caused him to divert attention away
20   from other activities to address the calls.
21                                  V. CLASS ACTION ALLEGATIONS
22           42.    Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),
23
     (b)(2), and (b)(3) as a representative of the following classes:
24

25

26

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 6                                      www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 7 of 13



                    Class 1:
 1

 2                  All persons or entities within the United States who received, on
                    or after October 9, 2015, a non‐emergency telephone call from or
 3                  on behalf of Triangular Media Corp promoting goods or services:
 4                  (i) to a cellular telephone number through the use of an automatic
 5                  telephone dialing system or an artificial or prerecorded voice; or

 6                  (ii) to a cellular or residential telephone number that has been
                    registered on the national Do Not Call Registry for at least 31 days
 7                  and who received more than one such call within any twelve‐
                    month period.
 8

 9                  Class 2:

10                  All persons or entities within the United States who received, on
                    or after October 9, 2015, a non‐emergency telephone call from or
11
                    on behalf of Hearing Help Express, Inc., promoting goods or
12                  services:

13                  (i) to a cellular telephone number through the use of an automatic
                    telephone dialing system or an artificial or prerecorded voice; or
14
                    (ii) to a cellular or residential telephone number that has been
15
                    registered on the national Do Not Call Registry for at least 31 days
16                  and who received more than one such call within any twelve‐
                    month period.
17

18   Plaintiff reserves the right to amend the class definition following an appropriate period of

19   discovery.

20          43.     Excluded from the Classes are Defendants, their employees, agents and assigns,

21   and any members of the judiciary to whom this case is assigned, their respective court staff,

22   and Plaintiff’s counsel.

23          44.     Because auto‐dialing equipment maintains records of each contact, members

24   of the above‐defined Classes can be identified through Defendants’ or their agents’ records.

25

26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 7                                    www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 8 of 13



                                                 Numerosity
 1
             45.      At the time of filing, Plaintiff does not know the exact number members of
 2
     Classes. But the breadth of Hearing Help Express, Inc. operations indicates that Class Members
 3
     likely number in the hundreds or thousands, and are geographically disbursed throughout the
 4
     country.
 5
             46.      The alleged size and geographic dispersal of the Classes makes joinder of all
 6
     Class Members impracticable.
 7
                                      Commonality and Predominance
 8

 9           47.      Common questions of law and fact exist with regard to each of the claims and

10   predominate over questions affecting only individual Class members. Questions common to

11   the Class include:

12                    a.     Whether Hearing Help’s dialing system(s) constitute an ATDS under the

13   TCPA;

14                    b.     Whether Triangular Media’s dialing system(s) constitute an ATDS under

15   the TCPA;

16                    c.     Whether Hearing Help used an ATDS to place non‐emergency calls to

17   the cellular telephones of Plaintiff and Class members without their prior express written

18   consent;

19                    a.     Whether Triangular Media used an ATDS to place non‐emergency calls

20   to the cellular telephones of Plaintiff and Class members without their prior express written

21   consent;

22                    b.     Whether Defendants placed calls to numbers on the National Do Not

     Call Registry;
23
                      c.     Whether Defendants’ telephone calls were made knowingly or willfully;
24
                      d.     Whether Hearing Help is vicariously liable for the conduct of Triangular
25
     Media Corp.
26

27
                                                                         TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103‐8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 8                                     www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 9 of 13




 1                     e.      Whether Plaintiff and Class members were injured by receiving such

 2   calls; and

 3

 4                     f.      Whether Defendants should be enjoined from engaging in such conduct
 5   in the future.
 6                                                    Typicality
 7
            48.        Plaintiff’s claims are typical of the claims of the Classes, in that Plaintiff, like all
 8
     Class Members, has been injured by Defendants’ uniform misconduct—the placement of calls
 9
     to telephones for non‐emergency purposes without the prior written express consent of the
10
     called parties.
11
                                           Adequacy of Representation
12
            49.        Plaintiff will fairly and adequately protect the interests of the Classes and is
13
     committed to the vigorous prosecution of this action. Plaintiff has retained counsel
14
     experienced in class action litigation and matters involving TCPA violations.
15
                                                     Superiority
16
            50.        A class action is superior to other available methods for the fair and efficient
17
     adjudication of this controversy. Because the amount of each individual claim is small relative
18
     to the complexity of the litigation, and because of Defendants’ financial resources, Class
19
     members are unlikely to pursue legal redress individually for the violations detailed in this
20
     complaint. Class‐wide damages are essential to induce Defendants to comply with federal law.
21
     Individualized litigation would significantly increase the delay and expense to all parties and to
22
     the Court and would create the potential for inconsistent and contradictory rulings. By
23
     contrast, a class action presents fewer management difficulties, allows claims to be heard
24
     which would otherwise go unheard because of the expense of bringing individual lawsuits,
25
     and provides the benefits of adjudication, economies of scale, and comprehensive supervision
26
     by a single court.
27
                                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                                    936 North 34th Street, Suite 300
                                                                                   Seattle, Washington 98103‐8869
                                                                                 TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 9                                           www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 10 of 13



                                      VI. FIRST CLAIM FOR RELIEF
 1

 2                             Violation of § 227(b)(1) for calls made using
                                 an ATDS or artificial/prerecorded voice
 3
             51.    Defendants violated 47 U.S.C. § 227(b)(1) by placing non‐emergency calls,
 4
     either directly or through the actions of others, using an automatic telephone dialing system
 5
     or an artificial or prerecorded voice to cellular telephone numbers without the prior express
 6
     written consent of the called party.
 7
                                    VII. SECOND CLAIM FOR RELIEF
 8

 9                          Violation of § 227(c) for calls placed to numbers
                                    listed on the Do Not Call Registry
10

11           52.    Defendants violated 47 U.S.C. § 227(c) by placing, either directly or through the
12   actions of others, more than one telephone solicitation call within a 12‐month period to
13   telephone numbers that have been listed on the national Do Not Call Registry for at least 31
14   days.
15                                     VIII. PRAYER FOR RELIEF
16           WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,
17   respectfully requests that this Court:
18           A.     Determine that the claims alleged herein may be maintained as a class action
19   under Federal Rule of Civil Procedure 23, and issue an order certifying the Class defined above
20   and appointing Plaintiff as the Class representative;
21           B.     Award $500 in statutory damages for each and every call that Defendants
22   negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
23           C.     Award $1,500 in statutory damages for each and every call that Defendants
24   willfully or knowingly placed in violation of 47 U.S.C. § 227(c)(5) of the TCPA;
25

26

27
                                                                         TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 10                                      www.terrellmarshall.com
           Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 11 of 13




 1          D.       Grant appropriate injunctive and declaratory relief, including, without

 2   limitation, an order requiring Defendants to implement measures to stop future violations of

 3   the TCPA; and

 4          E.       Grant such further relief as the Court deems proper.

 5                                   IX. DEMAND FOR JURY TRIAL

 6          Plaintiff hereby demands a trial by jury.
 7          RESPECTFULLY SUBMITTED AND DATED this 5th day of June, 2020.
 8
                                           TERRELL MARSHALL LAW GROUP PLLC
 9

10                                         By: /s/ Jennifer Rust Murray, WSBA #36983
                                               Beth E. Terrell, WSBA #26759
11                                             Email: bterrell@terrellmarshall.com
12                                             Jennifer Rust Murray, WSBA #36983
                                               Email: jmurray@terrellmarshall.com
13                                             Adrienne D. McEntee, WSBA #34061
                                               Email: amcentee@terrellmarshall.com
14                                             Benjamin M. Drachler, WSBA #51021
                                               Email: bdrachler@terrellmarshall.com
15
                                               936 North 34th Street, Suite 300
16                                             Seattle, Washington 98103‐8869
                                               Telephone: (206) 816‐6603
17
                                                Anthony I. Paronich, Admitted Pro Hac Vice
18                                              Email: anthony@paronichlaw.com
19                                              PARONICH LAW, P.C.
                                                350 Lincoln Street, Suite 2400
20                                              Hingham, Massachusetts 02043
                                                Telephone: (617) 485‐0018
21                                              Facsimile: (508) 318‐8100
22
                                           Attorneys for Plaintiff and the Proposed Class
23

24

25

26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 11                                   www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 12 of 13




 1                                       CERTIFICATE OF SERVICE

 2          I, Jennifer Rust Murray, hereby certify that on June 5, 2020, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to the following:

 5                  David E. Crowe, WSBA #43529
 6                  Email: dcrowe@vkclaw.com
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8
                    Telephone: (206) 386‐7353
 9                  Facsimile: (206) 405‐2825

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11
                    Nicole Bartz Metral, Admitted Pro Hac Vice
12                  Email: nbmetral@blankrome.com
                    BLANK ROME LLP
13                  2029 Century Park East, 6th Floor
14                  Los Angeles, California 90067
                    Telephone: (424) 239‐3400
15                  Facsimile: (424) 239‐3434

16                  Jeffrey Rosenthal, Admitted Pro Hac Vice
17                  Email: rosenthal‐j@blankrome.com
                    BLANK ROME LLP
18                  130 North 18th Street
                    Philadelphia, Pennsylvania 19103
19
                    Telephone: (215) 569‐5500
20                  Facsimile: (215) 569‐5555

21                  Attorneys for Defendant
22

23

24

25

26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 12                                   www.terrellmarshall.com
           Case 3:19-cv-05960-RBL Document 45 Filed 06/05/20 Page 13 of 13



            DATED this 5th day of June, 2020.
 1

 2                                        TERRELL MARSHALL LAW GROUP PLLC

 3                                        By:      /s/ Jennifer Rust Murray, WSBA #36983
                                                 Jennifer Rust Murray, WSBA #36983
 4                                               Email: jmurray@terrellmarshall.com
 5                                               936 North 34th Street, Suite 300
                                                 Seattle, Washington 98103
 6                                               Telephone: (206) 816‐6603
                                                 Facsimile: (206) 319‐5450
 7

 8                                        Attorneys for Plaintiff and the Proposed Class

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                          936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103‐8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     FIRST AMENDED COMPLAINT—CLASS ACTION ‐ 13                                www.terrellmarshall.com
